CONSENT FOR MOD|F|CAT|ON OF SUPERV|SED RELEASE

UNITED STATES DISTRICT COURT

for the
District of columbia F l L E D
NDV t 3 2017

C|Qrk, U,S1 District & Bankruptc;

UNITED STATEs oF AMERICA ) counsfmfhems.t"'*’~“”""""”""
Plaintiff )

vs. ) Criminal No. ll-O30

)
DAVID REDDIX )
Defendant )

CONSENT TO MODIFY SUPERVISED RELEASE

All parties agree, for the reasons Set forth on the record, that the Defendant’s conditions of
supervised release should be modified In accordance with said agreement, it is hereby
RECOMMENDED that the Defendant’s conditions of supervised release be modified as

follows:

Defendant will comply with the wage allotment agreement in accordance with the U.S.
Attorney’s Offlce to have $25.00 taken from.his wages bi-weekly as payment toward his restitution

balance.

Dated: December 8 2017

 

   

agistrate Judge

/,

/

The assigned Magistrate Judge having recommended that the conditions of the
Defendant’s supervised release be modified, it is ORDERED that the recommendation is

accepted

Dated: f Q\\t J;L'l Q(/C-l\)g ilj&)\/<[\Sz/

U.S. District Judge